

116 S2384 IS: Botanical Sciences and Native Plant Materials Research, Restoration, and Promotion Act
U.S. Senate
2019-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2384IN THE SENATE OF THE UNITED STATESJuly 31, 2019Ms. Hirono (for herself, Mr. Whitehouse, Ms. Duckworth, Mr. Van Hollen, Mr. Markey, Mrs. Feinstein, Mr. Booker, Mr. Merkley, Ms. Harris, Mr. Carper, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo promote botanical research and botanical sciences capacity, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Botanical Sciences and Native Plant Materials Research, Restoration, and Promotion Act. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.TITLE I—Promoting Botanical Research and Botanical Sciences CapacitySec. 101. Definitions.Sec. 102. Department of the Interior botanical research.Sec. 103. Staff enhancement.TITLE II—Generating Demand For Native Plant MaterialsSec. 201. Policy for use of locally adapted native plant materials by Department of Agriculture and
			 Department of the Interior.Sec. 202. Policy for use of locally adapted native plant materials by Department of Defense.Sec. 203. Surface transportation program.Sec. 204. Native plant materials requirements for Federal development projects.TITLE III—Authorization of Federal Native Plant Materials Related Activities Sec. 301. Interagency plant materials efforts.Sec. 302. Bureau of Land Management plant conservation program.Sec. 303. National Fish and Wildlife Foundation plant conservation programs.Sec. 304. Grants to support collaborative efforts to prevent endangered species status.
 2.DefinitionsIn this Act: (1)Invasive plant speciesThe term invasive plant species means a plant species that is nonnative with respect to an ecosystem and whose introduction into that ecosystem will cause, or is likely to cause—
 (A)economic harm; (B)environmental harm; or
 (C)harm to— (i)human health;
 (ii)animal health; or (iii)plant health.
 (2)Locally adaptedThe term locally adapted means, with respect to a plant, a plant that— (A)originates from an area that is geographically proximate to a planting area; and
 (B)is environmentally adapted to, and likely to succeed in becoming established and persisting within, that area.
 (3)Native plant speciesThe term native plant species means indigenous terrestrial and aquatic plant species that evolved naturally in a defined native ecosystem.
 (4)Nonnative plant speciesThe term nonnative plant species means a plant that has been introduced by humans to a location outside the native or natural range of the plant and may, depending on relevant facts and circumstances, include a species introduced from—
 (A)another continent; (B)another ecosystem;
 (C)another seed zone; or (D)another habitat within an ecosystem.
 (5)Plant materialThe term plant material includes, with respect to a native plant species or a nonnative plant species, such a plant or material of the plant capable of propagating that species, including—
 (A)the seeds of the plant;
 (B)the eggs of the plant; (C)the spores of the plant; or
 (D)other biological material of the plant. IPromoting Botanical Research and Botanical Sciences Capacity 101.DefinitionsIn this title:
 (1)DepartmentThe term Department means the Department of the Interior. (2)SecretaryThe term Secretary means the Secretary of the Interior.
				102.Department of the Interior botanical research
 (a)In GeneralThe Secretary shall support a program of intramural and extramural botanical science research as appropriate to support the land management responsibilities of the Department.
 (b)Areas of EmphasisResearch conducted under this section shall include a focus on the following topics: (1)Effective approaches to restoring habitat damaged by wildfires that incorporate the use of appropriate plant materials.
 (2)Effective methods for developing and using locally adapted plant materials of native plant species in land management activities.
 (3)Effective mitigation strategies for combating invasive plant species. (4)Mitigation strategies relating to the impacts of long- and medium-term environmental changes such as changes in—
 (A)moisture levels; (B)temperature;
 (C)landscape fragmentation; (D)nonnative animal species;
 (E)nonnative plant species; and (F)human activity.
 (5)Methods to promote the recovery of threatened and endangered species. (c)Extramural research (1)In generalAs determined appropriate by the Secretary, research conducted under this section may be carried out through competitively awarded grants or contracts, or cooperative agreements, awarded or entered into in accordance with all applicable requirements governing that research.
 (2)Federal shareThe Federal share of the cost of a grant, contract, or cooperative agreement awarded or entered into under this subsection shall be not more than 50 percent.
 (d)AgenciesThis section shall apply to— (1)the Bureau of Land Management;
 (2)the United States Geological Survey; (3)the United States Fish and Wildlife Service;
 (4)the National Park Service; and (5)any other agencies and instrumentalities of the Department as the Secretary determines appropriate.
 (e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— (1)$10,000,000 for fiscal year 2020; and
 (2)such sums as are necessary for each fiscal year thereafter.
					103.Staff enhancement
 (a)Definition of botanical scientistIn this section, the term botanical scientist means an individual with post-secondary education in botanical sciences, including a plant ecologist and an individual with a bachelor degree in plant biology.
 (b)Botanical sciences staff enhancementFor the purpose of improving the land management capabilities of the Department, the Secretary shall augment the expertise of the Department in the botanical sciences by—
 (1)hiring additional personnel who are botanical scientists under subsection (c); and (2)establishing a loan forgiveness program under subsection (d) to facilitate the hiring of those personnel.
					(c)Hiring of botanical scientists
					(1)Hiring
 (A)In generalBy not later than September 30, 2021, the Secretary shall hire not fewer than 1 and not greater than 20 full-time botanical scientists to support the land management responsibilities of the Department.
 (B)PlacementThe Secretary shall determine the appropriate placement of the botanical scientists hired under subparagraph (A) within the appropriate agencies of the Department with major land management responsibilities.
 (C)Utilization of pathways programsTo the extent practicable, the Secretary shall carry out this section through the Pathways Programs under Executive Order 13562 (5 U.S.C. 3301 note; relating to recruiting and hiring students and recent graduates).
 (D)Waiver of limitationsThe Secretary may waive any limitation on the number of full-time equivalent personnel assigned to the Department in order to carry out the purposes of this section.
 (2)RequirementsA botanical scientist hired under paragraph (1) shall be— (A)in addition to—
 (i)any position authorized in the Department on the day before the date of enactment of this Act; and (ii)any existing vacancy within the Department on that day;
 (B)part of the competitive service (as defined in section 2102 of title 5, United States Code); and (C)hired in compliance with all applicable provisions of title 5, United States Code.
						(d)Loan repayment program
 (1)In generalThe Secretary shall establish a program to provide educational loan repayment to qualifying individuals who agree to a term of employment with the Department as a botanical scientist.
 (2)EligibilityTo be eligible to participate in the loan repayment program under this subsection, an individual shall—
 (A)either— (i)have a degree in botanical sciences;
 (ii)be enrolled in an approved graduate training program in botanical sciences; or (iii)be enrolled as a full-time student in an accredited educational institution and in the final year of a course of a study or program, offered by that institution and approved by the Secretary, leading to a degree in botanical sciences; and
 (B)submit to the Secretary an application for a contract described in paragraph (4). (3)Information to be included with application and contract forms (A)In generalIn distributing application forms and contract forms to individuals interested in the loan repayment program under this subsection, the Secretary shall include with those forms a summary of the rights and liabilities of an individual whose—
 (i)application is approved; and
 (ii)whose contract is accepted. (B)RequirementThe summary described in subparagraph (A) shall be written in a manner calculated to be understood by an average individual applying to participate in the loan repayment program, as determined by the Secretary.
						(4)Contracts
 (A)In generalAn individual shall become a participant in the loan repayment program under this subsection only on the Secretary and the individual entering into a written contract in which—
 (i)the Secretary agrees to repay loans on behalf of the individual in accordance with paragraph (5); and
 (ii)the individual agrees— (I)to accept loan payments on behalf of the individual;
 (II)if applicable, to maintain enrollment and acceptable academic standing in a training program or course of study or program described in clause (ii) or (iii) of paragraph (2)(A), respectively; and
 (III)to serve for a period equal to 2 years, or any longer period as the individual may agree, as a botanical scientist employed by the Department.
 (B)Other terms and conditionsA contract under this paragraph shall include any other appropriate terms and conditions to clarify the rights, obligations, and liabilities of the parties.
						(5)Repayment
 (A)In generalA loan repayment under this subsection shall consist of repayment by the Secretary on behalf of the individual of government and commercial loans received by the individual regarding the education described in paragraph (2)(A) of the individual for—
 (i)tuition; (ii)other reasonable educational expenses; or
 (iii)reasonable living expenses, as determined by the Secretary. (B)Amounts (i)In generalFor each year of obligated service that an individual contracts to serve in the Department, the Secretary may pay not more than $50,000 on behalf of the individual for loans described in subparagraph (A).
 (ii)Inflation adjustmentFor fiscal year 2021 and each subsequent fiscal year, the Secretary shall adjust the amount of the limitation described in clause (i) to reflect inflation.
 (iii)AgreementsIn making a determination of the amount to pay under subparagraph (A) for a year of service by an individual, the Secretary may enter into an agreement with the holder of any loan for which payments are made to establish a schedule for making those payments.
 (C)LoansA payment under this subsection may be used to repay— (i)principal on a qualifying loan;
 (ii)interest on a qualifying loan; and (iii)related expenses on a qualifying loan.
 (6)Employment ceilingAn individual who has entered into a written contract with the Secretary under this subsection while undergoing academic or other training shall not be counted against any employment ceiling affecting the Department.
 (e)Authorization of appropriationsThere are authorized to be appropriated— (1)for fiscal year 2020—
 (A)$3,000,000 to carry out subsection (b); and (B)$1,000,000 to carry out subsection (c); and
 (2)such sums as are necessary to carry out this section for each fiscal year thereafter. IIGenerating Demand For Native Plant Materials 201.Policy for use of locally adapted native plant materials by Department of Agriculture and Department of the Interior (a)PolicyIn carrying out a land management activity on Federal land, including maintenance and restoration in response to degradation caused by human activity or natural events (such as fire, flood, or infestation), it is the policy of the United States that, to the extent practicable, the Secretary of Agriculture, acting through the Chief of the Forest Service, or the Secretary of the Interior, acting through the heads of land management agencies of the Department of the Interior, as appropriate (referred to in this section as the Secretary concerned), shall give preference to the use of locally adapted plant materials of native plant species.
 (b)ImplementationThe Secretary concerned shall— (1)implement the policy established by subsection (a) through appropriate administrative actions; and
 (2)specifically identify situations in which the use of plant materials of nonnative plant species may be warranted, including situations in which—
 (A)emergency conditions require the protection of basic resource values; (B)an interim, nonpersistent measure is needed to aid in the reestablishment of native plant species;
 (C)plant materials of native plant species are not reasonably available; or (D)the plant community subject to the land management activity has been permanently altered.
						202.Policy for use of locally adapted native plant materials by Department of Defense
 (a)PolicyChapter 159 of title 10, United States Code, is amended by inserting after section 2692 the following new section:
					
						2693.Policy for use of locally adapted native plant materials in management of Department of Defense
			 lands
 (a)PolicyIn undertaking a land management activity on land under the jurisdiction of the Department of Defense, including land withdrawn for or held by permit or lease, it is the policy of the United States that preference to the extent practicable shall be made for the use of locally adapted plant materials of native plant species.
 (b)ImplementationThe Secretary of Defense, acting through the Assistant Secretary of Defense for Energy, Installations, and Environment, shall—
 (1)implement the policy established by subsection (a) through appropriate administrative actions; and (2)specifically identify situations in which the use of plant materials of nonnative plant species may be warranted, including situations in which—
 (A)emergency conditions require the protection of basic resource values; (B)an interim, nonpersistent measure is needed to aid in the reestablishment of native plant species;
 (C)plant materials of native plant species are not reasonably available; or (D)the plant community subject to the land management activity has been permanently altered.
 (c)ConsultationThe Secretary of Defense shall consult with the Secretary of the Interior and the Secretary of Agriculture regarding implementation of this section.
 (d)DefinitionsIn this section: (1)Land management activityThe term land management activity includes—
 (A)maintenance and restoration; and (B)conservation and cultural activities pursuant to sections 2691 and 2694 of this title.
 (2)Locally AdaptedThe term locally adapted with respect to a plant, a plant that— (A)originates from an area that is geographically proximate to a planting area; and
 (B)is environmentally adapted to, and likely to succeed in becoming established and persisting within, that area.
 (3)Native Plant SpeciesThe term native plant species means indigenous terrestrial and aquatic plant species that evolved naturally in a defined native ecosystem.
 (4)Nonnative Plant SpeciesThe term nonnative plant species means a plant that has been introduced by humans to a location outside the native or natural range of the plant and may, depending on relevant facts and circumstances, include a species introduced from—
 (A)another continent; (B)another ecosystem;
 (C)another seed zone; or (D)another habitat within an ecosystem.
 (5)Plant MaterialsThe term plant material includes, with respect to a native plant species or a nonnative plant species, such a plant or material of the plant capable of propagating that species, including—
 (A)the seeds of the plant; (B)the eggs of the plant;
 (C)the spores of the plant; or (D)other biological material of the plant..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 159 of title 10, United States Code, is amended by inserting after the item relating to section 2692 the following:
					2693. Policy for use of locally adapted native plant materials in management of Department of
			 Defense lands..
 203.Surface transportation programSection 329 of title 23, United States Code, is amended by adding at the end the following:  (d)Native plant materials (1)DefinitionsIn this subsection, the terms locally adapted, native plant species, and plant materials have the meanings given the terms in section 2 of the Botanical Sciences and Native Plant Materials Research, Restoration, and Promotion Act.
 (2)Use of native plant materialsIn carrying out environmental mitigation efforts and environmental restoration and pollution abatement activities as authorized by section 328, a State shall, to the maximum extent practicable, use locally adapted plant materials of native plant species.
 (3)ConsultationThe Secretary shall consult with the Secretary of the Interior and the Secretary of Agriculture regarding the implementation of this subsection..
 204.Native plant materials requirements for Federal development projectsThe sponsor of any development or redevelopment project involving a Federal facility with a footprint that exceeds 5,000 square feet shall use site planning, design, construction, and maintenance strategies for the property to establish, maintain, or restore, to the maximum extent technically feasible, the use of locally adapted plant materials of native plant species on all natural spaces, including, where feasible, roofs and other appropriate portions of the structure.
			IIIAuthorization of Federal Native Plant Materials Related Activities 
			301.Interagency plant materials efforts
 (a)Definition of Federal agencyIn this section, the term Federal agency means the following— (1)in the Department of the Interior—
 (A)the Bureau of Indian Affairs; (B)the Bureau of Land Management;
 (C)the National Park Service; (D)the United States Fish and Wildlife Service; and
 (E)the United States Geological Survey; (2)in the Department of Agriculture—
 (A)the Agricultural Research Service; (B)the Forest Service;
 (C)the National Institute of Food and Agriculture; and (D)the Natural Resources Conservation Service;
 (3)the United States Botanic Garden; (4)the Smithsonian Institution; and
 (5)the Federal Highway Administration. (b)ActivitiesThe heads of the Federal agencies shall collaborate, as appropriate, regarding land use responsibility to carry out the following activities relating to plant materials of native plant species:
 (1)Identifying seed needs and ensuring the reliable availability of genetically appropriate seed. (2)Conducting research to develop genetically appropriate seed and improving technology for seed production and ecological restoration.
 (3)Supporting the ability of land managers to make timely and informed seeding decisions for ecological restoration.
 (4)Enhancing, protecting, and restoring plant materials, as necessary to support pollinators and dispersers.
 (5)Coordinating activities with the goals of sustaining and restoring public land through the use of techniques and materials that promote, to the extent practicable, the use of locally adapted plant materials of native plant species.
					302.Bureau of Land Management plant conservation program
 (a)In generalThe Director of the Bureau of Land Management (referred to in this section as the Director) may carry out activities to develop and use plant materials of native plant species.
 (b)ActivitiesActivities that may be carried out under subsection (a) include the following: (1)Identifying, evaluating, and protecting rare plants on public land.
 (2)Understanding the effects of human activity on native plant species and communities on public land.
 (3)Supporting efforts to develop genetically appropriate plant materials of native plant species for restoring and maintaining habitat for animal species (including the sage grouse) and plant species and monitoring the effectiveness of those plant materials.
 (4)Ensuring that the needs of the Director for plant materials of native plant species are met. (5)Developing seed transfer zones and guidelines.
 (6)Supporting public-private partnerships to catalogue and store plant materials. (7)Coordinating a national network of seed storage warehouses.
 (8)Implementing habitat conservation and restoration on a landscape scale. (9)Supporting public-private efforts and volunteer efforts to support plant conservation.
 (c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— (1)$35,000,000 for fiscal year 2020; and
 (2)such sums as are necessary for each fiscal year thereafter. 303.National Fish and Wildlife Foundation plant conservation programsThe National Fish and Wildlife Foundation (referred to in this section as the Foundation) shall—
 (1)ensure that a program of activities specifically focused on the conservation and protection of native plant species is incorporated into the existing programs and activities of the Foundation; and
 (2)not later than September 30 of each year, submit to Congress a report describing the implementation of paragraph (1).
 304.Grants to support collaborative efforts to prevent endangered species statusThe Fish and Wildlife Act of 1956 (16 U.S.C. 742a et seq.) is amended by adding at the end the following:
				
					15.Threatened and endangered plants
 (a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means—
 (A)a State; (B)a unit of local government;
 (C)an Indian tribe; (D)a Native Hawaiian organization (as defined in section 2 of the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001)); and
 (E)a nonprofit organization. (2)Indian tribeThe term Indian tribe has the meaning given the term in section 2 of the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001).
 (3)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service.
 (4)StateThe term State means— (A)each of the several States of the United States;
 (B)the District of Columbia;
 (C)the Commonwealth of Puerto Rico;
 (D)the United States Virgin Islands; (E)Guam;
 (F)American Samoa; and
 (G)the Commonwealth of the Northern Mariana Islands.
								(b)Grants
 (1)In generalThe Secretary shall establish a program to provide collaborative grants to eligible entities for projects—
 (A)to prevent rare plant species from becoming endangered species; and
 (B)to encourage the recovery of endangered plant species.
 (2)ProceduresA grant under this section shall be made competitively in compliance with fully transparent procedures, as established by the Secretary.
 (3)Federal shareThe Federal share of the cost of a grant awarded under this section shall be not more than 50 percent.
 (c)PreferenceThe Secretary shall give preference to projects described in subsection (b)(1) that— (1)involve collaboration between—
 (A)the Federal Government, States, Indian tribes, and units of local government; and (B)nonprofit organizations with knowledge and experience in rare and endangered plant restoration issues; and
 (2)are in States or communities that are home to a significant percentage of threatened or endangered plants.
 (d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— (1)$54,000,000 for fiscal year 2020; and
 (2)such sums as are necessary for each fiscal year thereafter..